Not for Publication in West's Federal Reporter

          United States Court of Appeals
                      For the First Circuit


No. 16-2076

                      PEDRO BUSTILLO-FORMOSO,

                       Plaintiff, Appellant,

                                    v.

 MILLION AIR SAN JUAN CORPORATION; THOMAS HILL, individually and
        as President of Million Air San Juan Corporation,

                      Defendants, Appellees,

                         JANE DOE; JOE DOE,

                              Defendants.


          APPEAL FROM THE UNITED STATES DISTRICT COURT
                 FOR THE DISTRICT OF PUERTO RICO

         [Hon. Bruce J. McGivern, U.S. Magistrate Judge]


                                 Before

                 Torruella, Selya, and Kayatta,
                         Circuit Judges.


     Javier A. Morales Ramos on brief for appellant.
     Luis M. Rodríguez-López and Guzmán & Rodríguez-López Law
Office on brief for appellees.


                            August 9, 2017
               KAYATTA,      Circuit      Judge.           Plaintiff           Pedro

Bustillo-Formoso ("Bustillo") worked as an airplane pilot for

defendant Million Air San Juan Corporation ("Million Air").                       In

2012, Bustillo filed charges against Million Air with the United

States     Equal     Employment        Opportunity      Commission       and    the

Antidiscrimination Unit of the Puerto Rico Department of Labor,

claiming that Million Air was discriminating against him because

of his age.        In at least one of those filings, Bustillo sought

"[c]ompensation for damages, sufferings, and mental anguishes for

[him] and [his] family."

               Upon being notified of Bustillo's charges, Million Air

told   Bustillo     that,    because    of     his   allegation    of   "damages,

sufferings, and mental anguishes," the company was grounding him

until he could obtain medical certification showing that he was

still "fit to fly." Bustillo continued to receive his salary while

he was grounded.          When Bustillo went to meet with the doctor to

whom Million Air had referred him, Bustillo refused to be examined

because the doctor did not agree to place certain limitations on

the examination.          Among the requested limitations was a demand

that     the    doctor     not   disclose      his    opinion     of    Bustillo's

psychological condition to Million Air.              Soon thereafter, Million

Air fired Bustillo.

               Bustillo later filed suit in the United States District

Court for the District of Puerto Rico, alleging claims under the


                                       - 2 -
Age Discrimination in Employment Act ("ADEA"), 29 U.S.C. §§ 621–

634, the Americans with Disabilities Act ("ADA"), 42 U.S.C. §§

12101–12213, Puerto Rico Law 44, P.R. Laws Ann. tit. 1, §§ 501–

511b, Puerto Rico Law 100, id. tit. 29, §§ 146–151a, and Puerto

Rico Law 115, id. tit. 29, §§ 194–194b.     After full discovery, the

parties cross-moved for summary judgment.        The magistrate judge,

sitting as the district court without objection by the parties,

granted summary judgment to Million Air.

          On appeal, Bustillo argues primarily that his claim for

"[c]ompensation for damages, sufferings, and mental anguishes for

[him] and [his] family" did not justify Million Air's demand that

he obtain medical certification that he was fit to fly.            Rather,

Bustillo contends, Million Air's demand was a form of retaliation,

a   pretext   for   his   later   termination,   and,   in   any   event,

insufficiently limited in scope.

          The problem for Bustillo is that he did not adequately

argue any of the foregoing to the magistrate judge.                On the

question of retaliation, his opposition to Million Air's summary

judgment motion merely stated the following:

               1) Bustillo engaged in conduct protected
          under the ADEA - filing the Age Discrimination
          Charges;

               2) Bustillo was thereafter subjected to
          an adverse employment action - suspension,
          grounding; and,




                                  - 3 -
                3) That a causal connection existed
           between the protected conduct and the adverse
           action.

Accordingly, the magistrate judge found that Bustillo "failed to

develop an argument for his ADEA retaliation claim."   With regard

to pretext, Bustillo provided only the unsupported assertion that

Million Air "offered a pretextual reason for an adverse employment

action."    Yet, as the magistrate judge correctly noted, such

"conclusory arguments do not hold water at this stage of the

proceedings."   And finally, as the magistrate judge so found in

assessing Bustillo's claim regarding the scope of the medical

examination, Bustillo did not even "elaborate on the respects in

which the requested medical examination was overbroad."         Given

Bustillo's failure below not only to tender any developed argument

to support his assertions, but also to point to even a single piece

of relevant evidence in the record, we decline to address his

challenges to the medical referral on appeal.   See Rockwood v. SKF

USA Inc., 687 F.3d 1, 9 (1st Cir. 2012) ("[A]rguments not raised

in the district court cannot be raised for the first time on

appeal." (quoting Sierra Club v. Wagner, 555 F.3d 21, 26 (1st Cir.

2009))); Rocafort v. IBM Corp., 334 F.3d 115, 121 (1st Cir. 2003)

("Passing reference to legal phrases and case citation without

developed argument is not sufficient to defeat waiver.").

           Bustillo's   appellate   brief   also   challenges     the

magistrate judge's determination that Bustillo otherwise failed to


                               - 4 -
support or develop his various claims for relief.           However, our

own review of the record confirms that Bustillo has not advanced

his claims in a manner that would have allowed the magistrate judge

to understand and evaluate whatever evidence it was that Bustillo

had in mind, much less to conclude that a reasonable jury could

find in his favor.    See Chiang v. Verizon New Eng. Inc., 595 F.3d

26, 34 (1st Cir. 2010) ("To defeat a summary judgment motion, a

party   'must   do   more   than   simply   show   that   there   is   some

metaphysical doubt as to the material facts.'" (quoting Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586 (1986)));

Rocafort, 334 F.3d at 121.

           We therefore affirm the dismissal of Bustillo's claims.




                                   - 5 -